Hild, J.
1. On the question of misjoinder of parties this ease is controlled by the principle ruled in the cases of Ferrell v. Greenway, 157 Ga. 535 (122 S. E. 198), and Atlanta Finance Co. v. Fulwiler, 158 Ga. 859 (124 S. E. 689), where this court held that the petitions joined in one action separate and distinct causes of action against separate and distinct parties between whom there was no unity or privity of interest, and were subject to the special demurrers filed thereto on the ground of misjoinder of parties.
2. The court erred in granting the interlocutory injunction, for the reason ■ that the special demurrer as to misjoinder of parties should have been sustained. Civil Code (1910), § 5631.

Judgment reversed.


All the Justices concur, except Gilbert, J., absent for providential cause.

B. B. Jaclcson, T. L. Lanford, and H. P. Cobb, for plaintiff in error.
F. B. Youngblood, F. A. Cohen, and Lawrence & Abrahams, contra.